Citation Nr: 0521585	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-19 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the spine with chronic lumbar strain, currently rated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
December 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted an increased rating of 20 percent 
for degenerative arthritis of the spine with chronic 
thoracolumbar strain, effective September 22, 2003.  As the 
veteran's representative indicated in a July 2004 statement 
that the veteran would not be satisfied with less than a 40 
percent rating, this claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  In December 2004, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  

As part of his September 2003 claim, the veteran stated that 
his lumbar spine disability has caused pain in his neck and 
shoulders.  Additionally, in an April 2004 statement, the 
veteran's service representative related the veteran's 
contention that his degenerative arthritis of the spine with 
chronic thoracolumbar strain is also causing his neck and 
shoulder pain.  The record does not show that this matter has 
been adjudicated; thus it is referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On September 23, 2003, the veteran filed an increased rating 
claim for his service-connected back disability.  The veteran 
was afforded a VA examination in November 2003.  However, in 
the December 2004 Board hearing, the veteran's representative 
stated that the veteran's back disability has changed since 
the November 2003 VA examination, in that now he has a limp.  
In this regard, when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The November 2003 examiner also indicated 
that he did not review the claims file.  Under VA's duty to 
assist principles, the veteran is entitled to another medical 
examination to assess whether the present level of disability 
has increased since the November 2003 VA examination.  
38 C.F.R. § 3.159(c).

The veteran also testified in the December 2004 Board hearing 
that he had received treatment for his back about six to 
eight times in the last year at the local VA clinic; however, 
the latest records reflected in the claims file are dated in 
November 2003.

Additionally, the October 2003 VA letter provided to the 
veteran notifies the veteran of the Veterans Claims 
Assistance Act and the respective responsibilities of VA and 
the veteran in submitting evidence to substantiate his 
increased rating claim, but does not specifically notify the 
veteran of his responsibility to submit any relevant evidence 
in his possession that pertains to the claim.    

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. § 5102, 5103, and 5103A 
(West 2002.  Specifically, the veteran 
must be informed (1) of the information 
and evidence not of record that is 
necessary to substantiate the claim for 
an increased rating for degenerative 
arthritis of the spine with chronic 
thoracolumbar strain, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide, and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He also must be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, 38 
U.S.C. §§ 5109B, 7112.  A record of his 
notification must be incorporated into 
the claims file.  

2.  Obtain any treatment records from the 
VA clinic in Johnstown, Pennsylvania, 
which is part of the Altoona VA Hospital, 
dated since November 2003; and associate 
these records with the claims file.

3.  After completion of # 1 and 2, the 
AMC should schedule the veteran for a VA 
examination to determine the present 
severity of the degenerative arthritis of 
the spine with chronic thoracolumbar 
strain.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and the AMC should explain in 
detail why securing the opinion is not 
possible.  

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's degenerative arthritis of 
the spine with chronic thoracolumbar 
strain.  The examiner should:

a)  Evaluate whether there is ankylosis of 
the thoracolumbar spine, and if so, 
whether it is in a favorable or 
unfavorable position.  Also, the examiner 
should measure to the nearest five 
degrees, the forward flexion, extension, 
left and right lateral flexion, and left 
and right rotation of the thoracolumbar 
spine.  

b)  Determine whether there are any 
associated objective neurologic 
abnormalities regarding the degenerative 
arthritis of the spine with chronic lumbar 
strain, including, but not limited to, 
bowel or bladder impairment.

c)  Assess whether because of age, body 
habitus, neurologic disease, or other 
factors not the result of disease or 
injury of the lumbar spine, the range of 
motion of the spine should be considered 
normal, even though it does not conform to 
the normal range of motion.  If so, 
provide an explanation.

d)  State whether the veteran has 
intervertebral disc syndrome, and if so, 
whether there has been any period of acute 
signs and symptoms of intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a 
physician, during the immediately 
preceding 12 months and, if so, the total 
duration of these periods.  Also, 
determine whether intervertebral disc 
syndrome is present in more than one 
spinal segment.

e)  Evaluate any degree of functional 
loss due to weakness, fatigability, 
incoordination, or pain on movement of a 
joint under, including whether there is 
any inability of the body to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance.

4.  After undertaking any other 
development deemed essential, in 
addition to that specified above, the 
AMC should re-adjudicate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, 38 U.S.C. §§ 5109B, 
7112.


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).







 Department of Veterans Affairs


